

PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made as of August 31,
2018 (the "Effective Date") by and between AEI NET LEASE INCOME & GROWTH FUND XX
LIMITED PARTNERSHIP, a Minnesota limited partnership ("Seller") and L.A.E.
PROPERTIES, INC., a Minnesota corporation ("Buyer"). Seller desires to sell and
Buyer desires to purchase all of Seller's right, title and interest in the real
property legally described on Exhibit "A" attached hereto (the "Property").


In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto covenant and agree as follows:


1.
Property.  The Property to be sold to Buyer in this transaction consists of an
undivided 100% interest in the real property and improvements thereon located at
1410 Jamboree Drive, Colorado Springs, CO 80920. Seller owns no interest in any
personalty with respect to the Property.



2.
Lease. The Property is being sold subject to an existing Lease of the Property
dated May 11, 1987, as modified by that certain Lease Modification Agreement #1
executed on August 24, 1987, as amended by that certain Lease Amendment dated
February 24, 1994 and further amended by that certain Amendment to Lease –
Guaranty dated August 25, 2004, by that certain Third Amendment to Lease dated
August 27, 2007, and by that certain Fourth Amendment to Lease dated April 6,
2015 (collectively, the "Lease") by and between the predecessor in interest to
Seller, as lessor, and the predecessor in interest to Red Robin West Inc., as
lessee (the "Tenant"). The Tenant's obligations under the Lease are guaranteed
by Red Robin Gourmet Burgers, Inc., a Delaware corporation ("Guarantor")
pursuant to that certain Guarantee of Lease dated August 25, 2004. The Seller
agrees to sell and convey to Buyer, and Buyer agrees to purchase from Seller,
all right, title, and interest of Seller in and to the Lease.



3.
Purchase Price. The Purchase Price for the Property is $5,733,000 (the
"Purchase Price"). If all conditions precedent to Buyer's obligations to
purchase have been satisfied, Buyer shall deposit the Purchase Price with the
Closing Agent (as defined below) on or before the Closing Date.



4.
Terms.  The Purchase Price will be paid by Buyer as follows:



a)
Within three (3) business days of the Effective Date of this Agreement, Buyer
will deposit $100,000 (the "Earnest Money") in an interest-bearing account with
First American Title Insurance Company, 1125 17th Street, Denver, Colorado,
80202, Attn: Jordan Dunn; phone number: (303) 876-1152; email: jdunn@firstam.com
(the "Closing Agent" or "Title Company"). Upon expiration of the Review Period
(as defined below), Earnest Money shall become non-refundable, except in the
event of Seller's default, or in the event of a casualty or condemnation,
subject to the provisions of Section 16. The Earnest Money shall be credited
against the Purchase Price when and if escrow closes and the sale is completed.

Page 1 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------





b)
Buyer will deposit the balance of the Purchase Price into escrow in sufficient
time to allow escrow to close on the closing date.



5.
Closing Date. Escrow shall close on or before sixty (60) days following the
Effective Date hereof (the "Closing Date"), unless the parties mutually agree
otherwise.



6. Due Diligence.  Buyer will have thirty (30) days from the Effective Date (the
"Review Period") to conduct all of its inspections and due diligence and satisfy
itself regarding the Property and this transaction. Buyer agrees to indemnify
and hold Seller harmless for any loss or damage to the Property or persons
caused by Buyer or its agents arising out of such physical inspections of the
Property, and this indemnity shall survive closing or termination of this
Agreement. Within one (1) day of the Effective Date of this Agreement, Seller
shall provide, to the extent such items are in its possession, the items listed
on Exhibit "B" ("Seller's Materials"). If Seller fails to deliver the Seller's
Materials within such period, then the Review Period shall be extended on a day
for day basis until Buyer's receipt of the Seller's Materials. Seller will send
a notice to the Tenant regarding Tenant's right of first offer to purchase the
Property pursuant to the Lease and requesting Tenant's offer or waiver thereof
within two (2) business days after the Effective Date. Seller agrees to send
Buyer a copy of any response from Tenant with respect to such notice within
three (3) business days following Seller's receipt of such response from
Tenant.  If Tenant timely exercises its right of first offer to purchase the
Property pursuant to the Lease, Seller shall give Buyer prompt written notice
thereof, and this Agreement shall automatically terminate. Upon such
termination, the Earnest Money shall be immediately returned to Buyer.


Buyer may cancel this Agreement before the expiration of the Review Period for
any reason in its sole discretion by delivering a cancellation notice to Seller
and Closing Agent prior to the expiration of the Review Period. If this
Agreement is not cancelled as set forth above, the Earnest Money shall be
non-refundable unless Seller shall default hereunder, or in the event of a
casualty or condemnation, subject to the provisions of Section 16.


If Buyer cancels this Agreement as permitted under this Section, except for any
escrow cancellation fees charged by the Title Company and any liabilities under
the first paragraph of section 6 of this Agreement and those provisions stating
otherwise (which will survive), Seller and Title Company (after execution of
such documents reasonably requested by Seller to evidence the termination
hereof) shall return to Buyer its Earnest Money.


If Buyer fails to close this transaction at no fault of Seller, Buyer will be
deemed in default of this Agreement. Upon default by Buyer, Section 14 hereof
shall control. If this Agreement is not cancelled and the Earnest Money is
deposited by Buyer as required by Section 4 hereof, the Review Period will be
deemed satisfied by Buyer and the parties shall proceed to closing.


Notwithstanding the foregoing with respect to the Review Period, Buyer shall
have forty- five (45) days following the Effective Date to secure any necessary
financing (the "Financing Contingency Period". Buyer may cancel this agreement
before the expiration of the Financing Contingency Period, in the event of
Buyer's failure to secure necessary financing for the contemplated purchase of
the Property, by delivering a cancellation notice to Seller and Closing
Page 2 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



Agent prior to the expiration of the Financing Contingency Period. If this
Agreement is not cancelled as set forth herein, the Earnest Money shall be
non-refundable unless Seller shall default hereunder, or in the event of a
casualty or condemnation, subject to the provisions of Section 16.


If Buyer cancels this Agreement as permitted under this Section, except for any
escrow cancellation fees charged by the Title Company and any liabilities under
the first paragraph of section 6 of this Agreement and those provisions stating
otherwise (which will survive), Seller and Title Company (after execution of
such documents reasonably requested by Seller to evidence the termination
hereof) shall return to Buyer its Earnest Money.


7.
Escrow.  Escrow shall be opened upon acceptance and execution of this Agreement
by both parties. A copy of this Agreement will be delivered to the Title Company
and will serve as escrow instructions together with the Title Company's standard
instructions, any additional instructions required by Seller and/or Buyer or
their respective counsels, and any additional instructions required by the Title
Company to clarify its rights and duties. The parties agree to sign any such
additional instructions. If there is any conflict between these other
instructions and this Agreement, this Agreement shall control.



8.
Title. Seller, at its sole expense, within three (3) business days of the
Effective Date, shall order an updated title insurance commitment, along with
underlying documents to include any easement or declarations/CAM affecting the
Property, for an Owner's Title Insurance Policy (collectively, the "Title
Commitment"). Closing will be conditioned on the agreement of the Title Company
to issue an Owner's Title Insurance Policy, dated as of the Closing Date, in an
amount equal to the Purchase Price, insuring that Buyer will own insurable fee
simple title to the Property subject only to: the Title Company's standard
exceptions, if any cannot be deleted after reasonable efforts to cure any Title
Objections made with respect to the standard exceptions, subject to Buyer's
approval; current real property taxes and assessments; survey exceptions,
subject to Buyer's approval, provided Buyer may obtain, at its sole cost and
expense, an updated survey of the Property; the rights of parties in possession
pursuant to the Lease; and the Permitted Title Exceptions, as defined herein;
and other items disclosed to Buyer during the Review Period, subject to Buyer's
approval thereof. Buyer may, at its sole expense, order and obtain an updated
survey of the Property.



Buyer shall be allowed fifteen (15) days after receipt of said Title Commitment
for examination and the making of any title objections thereto (the "Title
Objections"), said Title Objections to be made in writing or deemed waived (such
written notice of Buyer's Title Objections to be hereinafter referred to as the
"Notice of Objections"). Except as set forth below, any title exception
disclosed by the Title Commitment or Buyer's survey and not listed in such
Notice of Objections shall be deemed a "Permitted Title Exception" under this
Agreement.


If Seller shall fail to cure (or commence to cure) or eliminate all the Title
Objections listed in the Notice of Objections within fifteen (15) days after
receipt of the Notice of Objections (the "Title Cure Period"), then Buyer may
elect either to: (a) accept the Property subject to the title exception(s) not
cured (in which case such title exception(s) shall become a Permitted Title
Exception(s) hereunder), or (b) terminate this Agreement.
Page 3 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



In the event that Seller agrees to cure a Title Objection and commences such
cure, but the same cannot be cured within the Title Cure Period, the Buyer may,
by written notice to Seller, preserve such Title Objection such that the cure of
such Title Objection shall be a condition precedent to Buyer's obligation to
close. Buyer shall elect to either accept the Property subject to the Permitted
Title Exceptions or terminate the Agreement by written notice to Seller
delivered within three (3) business days following the end of the Title Cure
Period, and the failure to deliver such election notice shall constitute an
election to proceed under clause (a) above. Any mortgage, security deed, lien,
lis pendens, judgment, or other claim in a liquidated amount incurred by Seller
and which constitutes an exception to the title to the Property shall not in any
event be a Permitted Title Exception hereunder, but such claim shall be paid or
satisfied out of the sums payable by Buyer at Closing, and the proceeds of sale
payable to Seller shall be reduced accordingly; provided that such claim must
have arisen directly from the acts or omissions of Seller, and not those of the
Tenant.


At any time after the Effective Date of this Agreement and prior to Closing,
Buyer shall have the right to notify Seller of any additional title exception
which first appears of record after the effective date of the Title Commitment,
or otherwise becomes known to Buyer. Buyer shall be allowed three (3) business
days after notice of such additional title exception for examination and the
making of any new Title Objections thereto by written notice to Seller ("Notice
of New Objections"). Except as set forth herein, any title exception disclosed
to Buyer and not listed in such Notice of New Objections shall be deemed a
Permitted Title Exception. If Seller shall fail to cure (or commence to cure) or
eliminate all the new Title Objections listed in the Notice of New Objections
within ten (10) business days after receipt of the Notice of New Objections (the
"Second Title Cure Period"), then Buyer may elect either to: (a) accept the
Property subject to the new title exception(s) not cured (in which case such new
title exception(s) shall become a Permitted Title Exception(s) hereunder), or
(b) terminate this Agreement.


9.
Closing Costs.  Seller shall pay the Standard Owner's Title Insurance Policy
premium in the full amount of the Purchase Price. Buyer shall pay the full cost
of any extended coverage and the full cost of any endorsements to the Owner's
Title Insurance Policy as Buyer may require. Seller shall pay all title search
and exam fees. Buyer will pay the cost of updating any due diligence provided by
Seller, including, without limitation, all costs associated with an updated
survey and any property inspection or property condition report which Buyer may
order. Buyer shall pay any and all transfer taxes (state, county, and municipal,
as applicable), tax certifications, transfer fees, and/or document stamp fees.
Buyer and Seller will split all escrow and closing fees equally, according to
local custom. Buyer shall pay all recording fees, provided any recording fees as
may be required to release liens shall be the responsibility of Seller.



Seller shall pay all brokerage commissions pursuant to a separate agreement.
Seller has been represented in the transaction contemplated by this Agreement by
SRS Real Estate Partners – Southwest, LLC. Buyer has been represented in the
transaction contemplated by this Agreement by Marcus & Millichap. Except as set
forth above, both parties represent to the other that they have not been
represented by a broker, and agree to hold the other harmless from any claim of
brokerage commission by, through, or as a result of representation of the other
party.


Each party will pay its own attorney's fees and costs to document and close this
transaction.
Page 4 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------





10.
Real Estate Taxes, Special Assessments and Prorations. The responsibility for
all real property taxes for the current tax period and all expenses (including
but not limited to common area maintenance expenses and fees), if any, that are
the responsibility of Seller, shall be prorated between Buyer and Seller as of
the Closing Date.



All income and all operating expenses from the Property, if any, shall be
prorated between the parties and adjusted by them as of the Closing Date. Seller
shall be entitled to all income earned, and shall be responsible for all
expenses incurred, prior to the Closing Date. Buyer shall be entitled to all
income earned, and shall be responsible for all operating expenses of the
Property incurred, on and after the Closing Date.


11.
 Seller's Repr esentation s and Agree ments .



a)
Seller represents and warrants as of the Effective Date and the Closing Date
that:



i.
Except for the existing Lease with the existing Tenant, to Seller's knowledge,
there are no other leases, licenses, occupancy agreements or other rights of
third parties to use or occupy all or any portion of the Property.



ii.
Seller is not aware of any pending litigation or condemnation proceedings
against the Property or Seller's interest in the Property.



iii.
Except as previously disclosed to Buyer and as permitted in paragraph (b) below,
Seller is not aware of any contracts Seller has executed that would be binding
on Buyer after the Closing Date.



iv.
The Lease is in full force and effect in accordance with its terms. Tenant is
not in default under the Lease. No commissions or brokerage fees, or tenant
improvement dollars are due in connection with the Lease throughout the
remaining term of the Lease. Seller has not received notice from the Tenant of
any unperformed obligation of the landlord under the Lease. All rents set forth
on any rent roll provided to Buyer are being collected on a current basis and no
action or proceeding is pending against Seller by Tenant.



v.
Except as otherwise set forth in any environmental reports given to Buyer. to
the best of Seller's knowledge, without inquiry, Seller has no knowledge:



1.
that any waste, chemical or substance defined as or included in the definition
of "hazardous substances," "hazardous wastes," "hazardous materials … extremely
hazardous wastes," "restricted hazardous wastes," "toxic substances," or
"pollutants" under the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§ 9601, et seq.; the Hazardous
Materials Transportation Act 49 U.S.C. §§ 1801, et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. §§ 6901,

Page 5 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



et seq.; The Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; and
under similar applicable state laws, ordinances, or regulations relating to the
environment, health and safety (collectively, "Hazardous Materials"), are or
ever have been located on the Property; or


2.
that the Property has ever been used as a disposal site for any Hazardous
Materials, and Seller has not received any written notice from any governmental
agency, authority of political subdivision thereof that any Hazardous Materials
have been used, stored, or disposed of on the Property.



vi.
To Seller's knowledge, without inquiry, the Property is in compliance with all
applicable laws, regulations, ordinances, and rules of any municipal, county,
state, federal, or other governmental or quasi-governmental entity having
jurisdiction over the same.

vii.
All labor or material which has been furnished to the Property by Seller has
been fully paid for or will be fully paid for prior to the Closing Date so that
no lien for labor or materials rendered can be asserted against the Property.



b)
Seller agrees that it will not enter into any new contracts, easements, leases
or other agreements that would affect the Property and be binding after the
Closing Date without Buyer's prior consent, which will not be unreasonably
withheld or delayed.



The Parties agree that the provisions of this Section 11 shall survive the
Closing Date.


12.
Disclosures.



a)
As of the Effective Date hereof, Seller has not received any notice of any
material, physical, or mechanical defects of the Property, including without
limitation, the plumbing, heating, air conditioning, and ventilating, and
electrical systems. To the best of Seller's knowledge, all such items are in
good operating condition and repair and in compliance with all applicable
governmental, zoning, and land use laws, ordinances, regulations and
requirements. If Seller shall receive any notice to the contrary prior to the
Closing Date, Seller will inform Buyer prior to the Closing Date, and Buyer may
terminate this Agreement and the Earnest Money will be returned.



b)
As of the Effective Date hereof, Seller has not received any notice that the use
and operation of the Property is not in full compliance with applicable building
codes, safety, fire, zoning, and land use laws, and other applicable local,
state and federal laws, ordinances, regulations and requirements. If Seller
shall receive any such notice prior to the Closing Date, Seller will inform
Buyer prior to the Closing Date, and Buyer may terminate this Agreement and the
Earnest Money will be returned.



c)
As of the Effective Date hereof, Seller has not received any notice that the
Property is in violation of any federal, state or local law, ordinance, or
regulations relating to

Page 6 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



industrial hygiene or the environmental conditions on, under, or about the
Property, including, but not limited to, soil, and groundwater conditions. To
the best of Seller's knowledge, there is no proceeding or inquiry by any
governmental authority with respect to the presence of Hazardous Materials on
the Property or the migration of Hazardous Materials from or to other property.
If Seller shall receive any notice to the contrary prior to the Closing Date,
Seller will inform Buyer prior to the Closing Date, and Buyer may terminate this
Agreement and the Earnest Money will be returned.


d)
Buyer agrees that it is purchasing the Property in its present condition, "as
is, where is," and Seller has no obligations to construct or repair any
improvements thereon or to perform any other act regarding the Property, except
as expressly provided herein.



e)
Buyer acknowledges that, having been given the opportunity to inspect the
Property, Buyer is relying solely on its own investigation of the Property and
not on any representations or information provided by Seller or to be provided
by Seller, except as set forth herein and in all documents delivered at closing.
Buyer further acknowledges that the information provided, or to be provided, by
Seller with respect to the Property was obtained from a variety of sources and
Seller has not (a) made independent investigation or verification of such
information, and (b) makes no representations as to the accuracy or completeness
of such information, except if prepared by Seller. The sale of the Property as
provided for herein is made on an "as-is, where-is" basis and Buyer expressly
acknowledges that, in consideration of the agreements of Seller herein, except
as otherwise specified herein, and in all documents delivered at closing, Seller
makes no warranty or representation, express or implied, or arising by operation
of law, including, but not limited to, any warranty of condition, habitability,
suitability for lease, suitability for commercial purposes, merchantability, or
fitness for a particular purpose, in respect of the Property. Seller makes no
representations of any sort that ownership of the Property will result in a
profit to any Buyer.



f)
Buyer acknowledges that Seller cannot, and does not, make any representation as
to (a) the success, or lack thereof, of the Property or continuation of the
Lease post-closing, or (b) the appropriateness of purchasing the Property for
the Buyer's individual tax or financial situation or tax or financial
objectives. Buyer acknowledges that he or she is relying solely upon his or her
own examination of the Property and all facts surrounding the purchase of the
Property including the merits and risks involved therein.



The Parties agree that the provisions of this Section 12, subsections (a)
through (f), shall survive the Closing Date.


13.
Closing.



a)
Before the Closing Date, Seller will deposit into escrow an executed limited or
special warranty deed warranting title against lawful claims by, through, or
under a conveyance from Seller, but not further or otherwise, conveying
insurable title of the Property to Buyer, subject only to the Permitted Title
Exceptions.

Page 7 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



b)
On or before the Closing Date, Buyer will deposit into escrow the balance of the
Purchase Price when required hereunder and any additional funds required of
Buyer (pursuant to this Agreement or any other agreement executed by Buyer) to
close escrow. Both parties will deliver to the Title Company any other documents
reasonably required by the Title Company or the other party to close escrow.



c)
On or before the Closing Date, Seller will deliver or cause to be delivered to
Buyer, at Seller's expense, an Assignment and Assumption of Lease, duly executed
and acknowledged by Seller, assigning all of Seller's interest in, to, and under
the Lease.



d)
Within ten (10) days before the Closing Date, Seller will deliver or cause to be
delivered to Buyer, an Estoppel Certificate and Subordination, Non-Disturbance
and Attornment Agreement signed by Tenant, in a commercially reasonable form
required by Buyer's lender, subject to the Tenant's commercially reasonable
approval thereof in light of the Tenant's rights and obligations related to such
Estoppel Certificate and Subordination, Non-Disturbance and Attornment Agreement
under the Lease.



e)
On the Closing Date, if escrow is ready to close, the Title Company will: record
the deed in the official records of the county where the Property is located;
cause the Title Company to commit to issue the title policy; immediately deliver
to Seller the portion of the Purchase Price deposited into escrow by cashier's
check or wire transfer (less debits and prorations, if any); deliver to Seller
and Buyer a signed counterpart of the Title Company's certified closing
statement and take all other actions necessary to close escrow.



14.
Defaults. IN THE EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER IS NOT
CONSUMMATED BY REASON OF A DEFAULT OF BUYER UNDER THIS AGREEMENT THAT CONTINUES
FOR TEN (10) DAYS AFTER WRITTEN NOTICE FROM SELLER (EXCEPT THAT NO NOTICE SHALL
BE REQUIRED AS A CONDITION OF SELLER'S EXERCISE OF SUCH REMEDIES AS ARE
AVAILABLE TO SELLER FOR DEFAULT OF BUYER UNDER ANY OBLIGATION TO BE PERFORMED AT
CLOSING), THEEARNESTMONEY(INCLUDINGALLINTERESTEARNEDFROMTHE INVESTMENT THEREOF)
SHALL BE PAID TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES, AS SELLER'S SOLE
AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW OR IN EQUITY AS A RESULT OF
SUCH DEFAULT. THE PARTIES ACKNOWLEDGE THAT SELLER'S ACTUAL DAMAGES IN THE EVENT
THAT THE SALE IS NOT CONSUMMATED WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE
TO DETERMINE. THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN AGREED
UPON AFTER NEGOTIATION AS THE PARTIES' REASONABLE ESTIMATE OF SELLER'S DAMAGES
AND AS SELLER'S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW OR IN
EQUITY AGAINST BUYER IN THE EVENT THE CLOSING DOES NOT OCCUR BY REASON OF
BUYER'S DEFAULT. BUYER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTOOD
THE ABOVE PROVISIONS COVERING LIQUIDATED DAMAGES, AND THAT EACH  PARTY WAS
REPRESENTED BY COUNSEL OR HAD THE OPPORTUNITY TO SEEK COUNSEL TO UNDERSTAND THE
CONSEQUENCES OF THIS

Page 8 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



LIQUIDATED  DAMAGES  PROVISION  AT  THE  TIME  THIS  AGREEMENT  WAS EXECUTED.


IF SELLER SHALL DEFAULT HEREUNDER AND SUCH DEFAULT CONTINUES FOR TEN (10) DAYS
AFTER WRITTEN NOTICE FROM BUYER (EXCEPT THAT NO NOTICE SHALL BE REQUIRED AS A
CONDITION OF BUYER'S EXERCISE OF SUCH REMEDIES AS ARE AVAILABLE TO BUYER FOR
DEFAULT OF SELLER UNDER ANY OBLIGATION TO BE PERFORMED AT CLOSING), THEN BUYER
MAY, IN ITS SOLE DISCRETION, EITHER (A) TERMINATE THIS AGREEMENT, WHEREUPON THE
ENTIRE EARNEST MONEY SHALL BE RETURNED TO BUYER (TOGETHER WITH ALL INTEREST, IF
ANY, EARNED THEREON), OR (B) SUE SELLER FOR SPECIFIC PERFORMANCE TO ENFORCE
PERFORMANCE OF THE TERMS OF THIS AGREEMENT, WHICH ACTION MUST BE COMMENCED
WITHIN SIX (6) MONTHS OF SUCH DEFAULT. SELLER ACKNOWLEDGES THAT THE PROPERTY IS
UNIQUE AND THAT MONEY DAMAGES TO BUYER IN THE EVENT OF DEFAULT BY SELLER ARE
INADEQUATE. THE PARTIES HEREBY EACH RESERVE ALL RIGHTS AND REMEDIES AVAILBLE AT
LAW OR IN EQUITY FOR ANY POST-CLOSING DEFAULT OF OBLIGATIONS, COVENANTS,
REPRESENTATIONS, OR WARRANTIES THAT SPECIFICALLY SURVIVE CLOSING UNDER THIS
AGREEMENT.




15.
 Buyer's Repres entation s and Warranties .



a)
Buyer represents and warrants to Seller as follows:



i.
In addition to the acts and deeds recited herein and contemplated to be
performed, executed, and delivered by Buyer, Buyer shall perform, execute and
deliver or cause to be performed, executed, and delivered at the closing or
after the Closing Date, any and all further acts, deeds and assurances as Seller
or the Title Company may require and be reasonable in order to consummate the
transactions contemplated herein.



ii.
Buyer has all requisite power and authority to consummate the transaction
contemplated by this Agreement and has by proper proceedings duly authorized the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby.



iii.
To Buyer's knowledge, neither the execution and delivery of this Agreement nor
the consummation of the transaction contemplated hereby will violate or be in
conflict with (a) any applicable provisions of law, (b) any order of any court
or other agency of government having jurisdiction hereof, or (c) any agreement
or instrument to which Buyer is a party or by which Buyer is bound.



16.
Damages, Destruction and Eminent Domain.

Page 9 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



a)
If, prior to the Closing Date, the Property or any part thereof be destroyed or
further damaged by fire, the elements, or any cause, due to events occurring
subsequent to the date of this Agreement to the extent that the cost of repair
exceeds $10,000.00, this Agreement shall become null and void, at Buyer's option
exercised, if at all, by written notice to Seller within ten (10) days after
Buyer has received written notice from Seller of said destruction or damage.
Seller, however, shall have the right to adjust or settle any insured loss until
(i) all contingencies set forth in Paragraph 6 hereof have been satisfied, or
waived; and (ii) any ten-day period provided for above in this Subparagraph 16a
for Buyer to elect to terminate this Agreement has expired or Buyer has, by
written notice to Seller, waived Buyer's right to terminate this Agreement. If
Buyer elects to proceed and to consummate the purchase despite said damage or
destruction, there shall be no reduction in or abatement of the Purchase Price,
and Seller shall assign to Buyer the Seller's right, title, and interest in and
to all insurance proceeds (pro-rata in relation to the Property) resulting from
said damage or destruction to the extent that the same are payable with respect
to damage to the Property, subject to rights of any Tenant of the Property.



b)
If the cost of repair is less than $10,000.00, Seller shall credit Buyer for the
cost of the repairs. Buyer shall then be obligated to otherwise perform
hereunder.



c)
If, prior to the Closing Date, the Property, or any part thereof, is taken by
eminent domain, this Agreement shall become null and void at Buyer's option. If
Buyer elects to proceed to consummate the purchase despite said taking, there
shall be no reduction in, or abatement of, the Purchase Price, and Seller shall
assign to Buyer the Seller's right, title, and interest in and to any award
made, or to be made, in the condemnation proceeding pro-rata in relation to the
Property, subject to rights of any Tenant of the Property.



d)
In the event that this Agreement is terminated by Buyer pursuant to this
Agreement, the Earnest Money shall be immediately returned to Buyer after
execution by Buyer of such documents reasonably requested by Seller to evidence
the termination hereof.



17.
1031 Exchange. If Seller is selling the Property for purposes of a tax-deferred
exchange, Seller acknowledges that Buyer has made no representations,
warranties, or agreements to Seller or Seller's agents that the transaction
contemplated by the Agreement will qualify for such tax treatment, nor has there
been any reliance thereon by Seller respecting the legal or tax implications of
the transactions contemplated hereby. Seller further represents that it has
sought and obtained such third party advice and counsel as it deems necessary in
regards to the tax implications of this transaction.



If Seller wishes to novate/assign the ownership rights and interest of this
Purchase Agreement to a third party who will act as Accommodator to perfect the
1031 exchange by preparing an agreement of exchange of Real Property, the
Accommodator will be an independent third party purchasing the ownership
interest in subject property from Seller and selling the ownership interest in
subject property to Buyer under the same terms and conditions as documented in
this Purchase
Page 10 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



Agreement. Seller asks the Buyer, and Buyer agrees to cooperate in the
perfection of such an exchange if at no additional cost or expense to Buyer or
delay in time. Seller hereby indemnifies and holds Buyer harmless from any
claims and/or actions resulting from said exchange. Pursuant to the direction of
the Accommodator, Seller will deed the property to Buyer.


Seller acknowledges that Purchaser desires and intends to structure this
transaction as a tax- deferred exchange pursuant to Section 1031 of the Internal
Revenue Code, as amended. Accordingly, Seller agrees that Seller shall, at no
additional cost, obligation, or liability to Seller, cooperate with and assist
Purchaser in accomplishing such exchange, provided that the consummation of the
transaction contemplated hereby is not thereby delayed by fault of Seller.


18.
Cancellation. If any party elects to cancel this Agreement because of any breach
by another party or because escrow fails to close by the agreed date, the party
electing to cancel shall deliver to escrow agent a notice containing the address
of the party in breach and stating that this Agreement shall be cancelled unless
the breach is cured within 10 days following the delivery of the notice to the
escrow agent. Within three days after receipt of such notice, the escrow agent
shall send it by United States Mail to the party in breach at the address
contained in the Notice and no further notice shall be required. If the breach
is not cured within 10 days following the delivery of the notice, this Agreement
shall be cancelled.



19.
Counterparts.  This Agreement may be executed and delivered in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, and all of which shall constitute one and the same instrument.



20.
Expiration.  Buyer is submitting this offer by signing a copy of this Agreement
and delivering it to Seller. Seller has three (3) business days from receipt
within which to accept this offer. When executed by both parties, this Agreement
will be a binding agreement for valid and sufficient consideration which will
bind and benefit Buyer, Seller, and their respective successors and assigns.



21.
Choice of Law.  This Agreement shall be governed by, and construed in accordance
with the laws of the state in which the Property is located.



22.
Notices.  All notices from either of the parties hereto to the other shall be in
writing and shall be considered to have been duly given or served if sent by
first class certified mail, or by a nationally recognized courier service
guaranteeing overnight delivery to the party at his or its address set forth
below, or by email to the respective email address set forth below, or to such
other address as such party may hereafter designate by written notice to the
other party. Refusal, rejection, or return of any notice otherwise properly
delivered as set forth herein shall be deemed to constitute delivery of such
notice.  Notice given in accordance herewith shall be deemed effectively given
upon delivery to the address of the addressee.




If to Seller:
AEI Net Lease Income & Growth Fund XX Limited Partnership 1300 Wells Fargo Place

30 East Seventh Street St. Paul, MN 55101
Page 11 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



Attn: Kyle Hagen
Email: khagen@aeifunds.com



With a copy to:
AEI Net Lease Income & Growth Fund XX Limited Partnership 1300 Wells Fargo Place

30 East Seventh Street St. Paul, MN 55101
Attn: David M. Streier, Esq. Email: dstreier@aeifunds.com


If to Buyer:         L.A.E. Properties, Inc.
PO Box 396
Afton, MN 55001-0396
Attn: Len Evanoff
Email: len@thehillcrestapts.com


With a copy to: Kraft Walser Law Office, PLLP
131 Main Street South Hutchinson, MN  55350 Attn: Gina Fox
Email: gfox@kraftwalser.com


23.
Miscellaneous.



a)
This Agreement may be amended only by written agreement signed by both Seller
and Buyer, and all waivers must be in writing and signed by the waiving party.
Time is of the essence. This Agreement will not be construed for or against a
party whether or not that party has drafted this Agreement. If there is any
action or proceeding between the parties relating to this Agreement the
prevailing party will be entitled to recover attorney's fees and costs. This is
an integrated agreement containing all agreements of the parties about the
Property and the other matters described and it supersedes any other agreements
or understandings. Exhibits attached to this Agreement are incorporated into
this Agreement.



b)
If this escrow has not closed by the Closing Date through no fault of Seller,
Seller may, at its election, extend the Closing Date or exercise any remedy
available to it under this Agreement.



c)
Funds to be deposited or paid by Buyer must be good and clear funds in the form
of cash, cashier's checks or wire transfers.



d) Buyer shall have the right to assign this Agreement at Closing to any entity
or entities affiliated with or related to Buyer without the consent of Seller
(provided that Buyer shall notify Seller at least five (5) days prior to Closing
to allow the parties to modify the closing documentation accordingly). Other
than the foregoing, Buyer shall not be entitled to assign any of its right,
title, and interest
Page 12 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



herein without Seller's prior consent. Any assignee shall expressly assume all
of Buyer's duties, obligations, and liabilities hereunder, and Buyer shall not
be released from any of its obligations hereunder.


e)
Whenever the last day for the exercise of any right or the discharge of any
obligation under this Agreement shall fall upon a Saturday, Sunday, or any
public or legal holiday, the party having such right or obligation shall have
until 5:00 p.m. (Central Standard Time) on the next succeeding regular business
day to exercise such right or discharge such obligation.  Time is of the essence
of this Agreement.



f)
The parties shall in good faith undertake to perform their obligations in this
Agreement, to satisfy all conditions and to cause the transactions contemplated
by this Agreement to be carried out promptly in accordance with its terms. The
parties shall cooperate fully with each other and their respective
representatives in connection with any actions required to be taken as part of
their respective obligations under this Agreement.



[SIGNATURE PAGES FOLLOW]
Page 13 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Seller and Buyer have executed this Agreement to be
effective as of the Effective Date.


Seller
AEI Net Lease Income & Growth Fund XX Limited Partnership, a Minnesota limited
partnership


By: AEI Fund Management XX, Inc., a Minnesota corporation
Its: Corporate General Partner


By:  /s/ MARNI NYGARD


Date: 8-31-18


Title:  CIO






Page 14 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------







Buyer
L.A.E. Properties, Inc.,
a Minnesota corporation


By:  /s/ Leonard A Evanoff


Date:  8-31-18


Title: President


























































 
Page 15 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



Exhibit A
(Legal Description)
 
LOT 2, CHAPEL HILLS COMMONS FILING NO 2, EXCEPT THAT PART CONVEYED TO DEPARTMENT
OF TRANSPORTATION, STATE OF COLORADO BY DEED RECORDED JUNE 25, 1998 AT RECEPTION
NO. 98087418, COUNTY OF EL PASO, STATE OF COLORADO

 
Page 16 of 17
Red Robin - Colorado Springs, CO

--------------------------------------------------------------------------------



Exhibit B


The following Due Diligence Items will be provided by Seller, to the extent such
items exist in Seller's possession:


a)
A copy of Seller's existing Owner's Title Policy for the Property, with copies
of its underlying documents;



b)
A copy of Seller's existing as-built ALTA survey and/or existing boundary ALTA
survey of the Property;



c)
A complete copy of the Lease, and any amendments thereto, including but not
limited to guaranties, amendments, assignments of lease and/or letter
agreements, commencement agreements, memorandum of leases, project acceptance
letter (wherein Tenant accepts possession of the property, if Tenant shall have
issued the same or similar), and the most recent tenant estoppel in Seller's
possession;



d)
A copy of Seller's existing Phase I Environmental Site Assessment report and any
other environmental reports and records;



e)
A copy of the existing soils report for the Property;



f)
A copy of the Tenant's existing insurance certificate(s) for the Property;



g)
A copy of the Certificate of Occupancy from the governing municipality;



h)
Copies of the existing final building plans and specifications for the
improvements;



i)
A copy of the property inspection report dated August 22, 2016 by National
Property Inspections; and



j)
Unit level store sale information, to the extent permitted by the Lease and
provided that, prior to disclosure of such confidential information, Buyer shall
execute and deliver to Seller a nondisclosure and confidentiality agreement in
the form provided by Seller.


Page 17 of 17
Red Robin - Colorado Springs, CO